  4:08-cr-03096-RGK-DLP Doc # 61 Filed: 08/10/20 Page 1 of 1 - Page ID # 162




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:08CR3096

      vs.
                                                            ORDER
MICHAEL A. EALEY,

                   Defendant.


      IT IS ORDERED that the defendant’s motion to withdraw document (Filing
60) is granted. The defendant’s motion for release (Filing 58) is denied without
prejudice.

      Dated this 10th day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
